Case 2:18-cr-20641-TGB-APP ECF No. 197 filed 05/26/20   PageID.1179   Page 1 of 7




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION



 UNITED STATES OF AMERICA,                        2:18-CR-20641-TGB
                   Plaintiff,                 ORDER DENYING
                                           EMERGENCY MOTION FOR
       vs.
                                                 RELEASE
 (2) ANTHONY ADAMS,
                   Defendant.


       Defendant Anthony Adams moves this Court, in light of the ongoing

 COVID-19 pandemic, to release him into home confinement. This Court

 previously denied motions for revocation of Adams’ detention order in

 2018 and 2019. Because Defendant has failed to mitigate the concerns

 regarding the danger he poses to the public that justified the original

 order of detention, the motion will be denied.

                                BACKGROUND

       On July 12, 2019, Adams pled guilty to conspiracy to commit wire

 fraud, in violation of 18 U.S.C. § 1349, conspiracy to commit money

 laundering, in violation of 18 U.S.C. § 1956(h), and four counts of

 aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1).

 According to the indictment, for nearly three years, Adams and his
Case 2:18-cr-20641-TGB-APP ECF No. 197 filed 05/26/20   PageID.1180   Page 2 of 7




 coconspirators obtained stolen credit and debit account information from

 real, identifiable victims on the dark web and used the stolen information

 to purchase more than one million dollars’ worth of gift cards and Apple

 iPhones at Walmarts across the country. ECF No. 1.

       On September 28, 2018, Adams consented to detention at a hearing

 before Magistrate Judge Mona K. Majzoub.           On November 1, 2018,

 Adams filed his first motion for revocation of his detention order. ECF

 No. 76. On November 26, 2018, the Court denied Adams’ first motion.

 On March 15, 2019, Adams filed a second motion for revocation of his

 detention order. ECF No. 99. On July 18, 2019, the Court denied Adams’

 second motion. At the latter hearing, the Court applied the 18 U.S.C. §

 1343 factors and concluded that Adams had not met his burden by

 showing by clear and convincing evidence that he would not present a

 risk of flight or danger to the community if released. Hearing Tr., ECF

 No. 184, PageID.967. The Court noted at the time that his mother, Ms.

 Adams, appeared to be a competent third-party custodian, but that

 Adams’ long history of committing new crimes while out on supervision

 weighed against his release. Id. at PageID.966.




                                      2
Case 2:18-cr-20641-TGB-APP ECF No. 197 filed 05/26/20                  PageID.1181       Page 3 of 7




        Adams is currently being held at the Isabella County Jail. Adams

 is 31 years old, and appears to be taking certain medications for

 hypertension. His Motion states that he suffers from cardiovascular

 disease, which is synonymous with heart disease, but the medical records

 submitted demonstrate a history of hypertension and treatment for

 hypertension, which is high blood pressure. See Ex. 8, ECF No. 186; Ex.

 A., ECF No. 190.1 Moreover, Defendant’s medical history, dated January

 18, 2019, indicates a prior history of “hypertension,” which is checked

 “yes,” but nothing about heart disease, which is checked “no.” See ECF

 190, PageID.1145. So the only condition that Defendant identifies is high

 blood pressure, and although Defendant does not provide evidence that

 this condition presents particular risks relating to COVID-19, the

 evidence regarding this question is mixed, and in another recent case,

 this Court, after carefully discussing that evidence, concluded “that a


 11 Defendant’s Motion asserts that he is taking HCTZ (hydrochlorothiazide), Hytrin, (terazosin
 hydrochloride), and Norpace (disopyramide phosphate). ECF No. 186, PageID.986. Two of these drugs
 are indicated for treatment of hypertension, HCTZ and Hytrin. See Physician Desk Reference, ECF
 No. 186-8. But Norpace is different, it is indicated for treatment of “documented, life-threatening
 arrhythmias such as sustained ventricular tachycardia,” or for the “maintenance of sinus rhythm in
 patients with atrial fibrillation or atrial flutter.” Id. However, upon reviewing Defendant Adams’
 medical records, ECF No. 190, it appears that the drug he is taking is not “Norpace,” but rather
 “Norvasc” (amlodipine besylate). See id. at PageID.1156-57. Although the handwriting in the medical
 records is not particularly easy to read, the entries listed under the title “antihypertensive
 medications” on the pages cited, PageID.1156-57, more closely resemble “Norvasc” than “Norpace.”
 Moreover, Norvasc is indicated for the treatment of hypertension, but Norpace is not. See amlodipine
 besylate – Drug Summary, Prescribers’ Digital Reference, https://www.pdr.net/drug-
 summary/Norvasc-amlodipine-besylate-1853 (last visited May 19, 2020).
                                                  3
Case 2:18-cr-20641-TGB-APP ECF No. 197 filed 05/26/20   PageID.1182   Page 4 of 7




 diagnosis of hypertension alone—without other evidence indicating a low

 risk of flight or dangerousness—would be insufficient grounds to release

 a defendant from detention pending sentencing.” See United States v.

 Sanders, No. 19-cr-20288, 2020 WL 2320094, at *6 (E.D. Mich. May 11,

 2020). The Government proffers that as of the date of its response, there

 were no known COVID-19 cases at the Isabella County Jail, and that the

 jail is under 55% capacity. ECF No. 189, PageID.1134.

       Sentencing was previously set for March 5, 2020, but has been

 postponed. Per the revised presentence report, Adams faces a guidelines

 range of 135-168 months for the money laundering and wire fraud counts,

 in addition to a mandatory 24-month sentence for the four aggravated

 identity theft counts, which must run consecutive to any sentence

 imposed for the money laundering and wire fraud counts. As Adams

 himself noted at the 2019 hearing on revocation of his detention order,

 his sentence “is going to be a significant one.” ECF No. 184, PageID.956.

                               DISCUSSION

       Adams cites to 18 U.S.C. § 3142(i), but that provision of the Bail

 Reform Act covers the situation where an individual is detained while

 awaiting trial—not where a person has been convicted by guilty plea and


                                      4
Case 2:18-cr-20641-TGB-APP ECF No. 197 filed 05/26/20   PageID.1183   Page 5 of 7




 is awaiting sentencing. Compare 18 U.S.C. § 3142 (governing persons

 “charged with an offense”) with 18 U.S.C. § 3143 (governing persons who

 have “been found guilty of an offense and who [are] awaiting imposition

 or execution of sentence”). Although § 3142(i) permits a judicial officer

 to temporarily release a defendant from federal custody if he or she

 “determines such release to be necessary for preparation of the person’s

 defense or for another compelling reason,” that provision does not apply

 to Adams’ situation. See Sanders, 2020 WL 2320094 at *8 (declining to

 apply Section 3142(i) to inmate awaiting sentencing); United States v.

 Roscoe, No. 19-cr-20537, 2020 WL 1921661, at *4 (E.D. Mich. Apr. 21,

 2020) (Drain, J.) (same; collecting cases).

       Because Adams has already pled guilty to a federal offense and is

 awaiting sentencing, his motion is governed by 18 U.S.C. § 3143, a

 provision of the Bail Reform Act applying to decisions of release or

 detention of a defendant pending sentencing or appeal. That statute

 provides that judicial officers should order detention of a defendant who

 has pled guilty to an offense requiring a term of incarceration “unless the

 judicial officer finds by clear and convincing evidence that the person is

 not likely to flee or pose a danger to the safety of any other person or the


                                      5
Case 2:18-cr-20641-TGB-APP ECF No. 197 filed 05/26/20   PageID.1184   Page 6 of 7




 community if released.” 18 U.S.C. § 3143(a). Adams has the burden of

 convincing the Court that he is not a flight risk or a danger to the

 community. United States v. Vance, 851 F.2d 166, 169 (6th Cir. 1988).

       Here, Adams pled guilty to six felony counts for his role in a

 nationwide, multi-year, multimillion-dollar credit and debit card fraud

 scheme. ECF No. 1. Adams’ criminal activity left innumerable victims

 to deal with the personal havoc wrought by identity theft. He faces a

 serious sentence: two years plus a guidelines range starting at 135

 months. Because of Adams’ long history of committing new crimes while

 out on supervised release, this Court has already twice found that he

 would pose a danger to the community or a risk of flight if released. See

 ECF No. 184. Although the Court recognizes the alarming scale and

 gravity of the COVID-19 pandemic and the serious health risks posed by

 the SARS-CoV-2 virus, particularly to those with preexisting health

 conditions or advanced age, the Court is bound by 18 U.S.C. § 3143(a),

 the statutory scheme established by Congress. In this third motion for

 release, Adams not provided the Court with any new information that

 would alter the Court’s calculus regarding the danger he poses to the




                                      6
Case 2:18-cr-20641-TGB-APP ECF No. 197 filed 05/26/20   PageID.1185   Page 7 of 7




 community. Thus, the Court again finds that Adams has not met his

 burden under Section 3143(a).

                              CONCLUSION

       While this Court recognizes the dangers posed by the COVID-19

 pandemic, it is bound by the conditions set forth in the Bail Reform Act

 in considering Adams’ Motion. This Court has found on two previous

 occasions—and again here for a third time—that Adams would pose a

 serious risk to the community if released. Under 18 U.S.C. § 3143(a),

 that finding is dispositive of Adams’ Motion.          Accordingly, Adams’

 Emergency Motion for Release (ECF No. 186) is DENIED.

       SO ORDERED.

       DATED: May 26th, 2020.


                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      7
